                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JAMESETTA MCFARLAND-LAWSON,

                           Plaintiff,

             v.                                       Case No. 16-CV-685

BENJAMIN J. CARSON, SR.,
Secretary of the Department of Housing
and Urban Development,

                           Defendant.


                                        ORDER


      Before the court is Plaintiff Jamesetta McFarland-Lawson’s motion for

reconsideration (ECF No. 132) and renewed motion for leave to appeal without

prepaying the filing fee (ECF No. 133). McFarland-Lawson subsequently filed another

motion for leave to appeal without prepaying the filing fee. (ECF No. 134.) Judge Jones

had denied her initial request. (ECF No. 131.)

      In her motion for reconsideration, McFarland-Lawson states that she made an

error in completing her affidavit. (ECF No. 132 at 1.) She claims that she misunderstood

“[a]verage monthly amount during the past 12 months” to mean her yearly income. (Id.)

Therefore, she mistakenly thought she was writing that $4,800 was her yearly income, not
monthly. (Id.) In his order, Judge Jones discussed her purported monthly income. (ECF

No. 131 at 2 (“Ms. McFarland-Lawson’s motion is supported by an affidavit that

demonstrates her current financial situation. Although she lists no official employment

during the past two years, she claims to receive $4,800 per month from self-employment

over the last year.”) (internal citations omitted).)

       Having reviewed McFarland-Lawson’s renewed request, the court concludes that

she lacks the financial resources to prepay the fees and costs associated with this action.

The court also notes that, in Judge Jones’s order denying her first motion for leave to

appeal with prepaying the filing fee, Judge Jones did not make a finding that this appeal

was not done in good faith. (ECF No. 131; see 28 U.S.C. § 1915(a)(3) (“An appeal may not

be taken in forma pauperis if the trial court certifies in writing that it is not taken in good

faith.”).) Therefore, McFarland-Lawson’s motion to leave to appeal without prepaying

the filling fee will be granted.

       IT   IS   THEREFORE         ORDERED         that   McFarland-Lawson’s     motion    for

reconsideration (ECF No. 132) and renewed motion for leave to appeal without

prepayment of the filing fee (ECF No. 133) are granted.

       Dated at Milwaukee, Wisconsin this 30th day of October, 2019.



                                                    _________________________
                                                    WILLIAM E. DUFFIN
                                                    U.S. Magistrate Judge




                                               2
